Title: From George Washington to Robert Cary & Company, 30 September 1762
From: Washington, George
To: Robert Cary & Company

 

Gentn
Mount Vernon 30th Septr 1762.

Since mine of the 18th the Lætitia is arrived, and the Box of Shoes for Miss Custis come to hand; but of so small a size as not to fit her.
I have already directed Thirty one Hhds of my Tobacco to be put on board that Ship, on which please to make Insurance in such a manner as to receive Eight pounds pr hhd in case of loss. Her arriving at the time she did, was fortunate, (since she did not come sooner) For Collo. Lee it seems, had just Chartered a Vessell for the accomodation of himself and Friends which, had the Contract gone into execution, might have been hurtful in many respects: I have not yet seen Captn Hammond, nor do I know what may be his dependance on that Gentleman; but this I am confidant of, that much Tobacco which he might have commanded at a proper time is now disposed of in other Bottoms; for his coming was so late, and arrival so precarious, that few people chose to risque the advantages of the expected Convoy the 20th past. A Convoy which seems now to have vanished as the Man of War did in June last; and our Ships left to depart by themselves, or wait upon Charges and uncertainty, for what never may happen. It is hoped however, that the Lætitia can meet with no great delay since Collo. Lee in consequence of his Chartering the Peggy, & asking my Tobacco for her, wrote me, that if Hammond shoud arrive, which he did not then expect, there woud still be Tobacco enough left to Load him; this I suppose he advanced upon good foundation, and therefore no disappointment one woud think, coud happen in his dispatching of one Vessell.
In a Letter of the 6th of August to Messrs Mayne, Burne, and Mayne’s Merchts in Lisbon I desired them to send me a Pipe of that Wine, and draw upon you for the value; I expect also to have occasion for another Pipe of Madeira in a very little time, but as I shall write to a different House (than Hill’s) for it, you will be advised of my order so soon as it Issues for the Wine.
Yours of the 31st of May, Inclosing the Sales of 21 hhds DPC is come to hand, and your next will probably transmit an Acct of the remaining JC & DPC—what you have done in regard to

the 2 hhds GW is very agreable, and I hope Mr Giles the purchaser will be a gainer by it.
Upon the Important conquest of the Havanna, I heartily congratulate you; a stroke so signally given at the commencement of a War must ever proove the sure means of humbling a proud People and settling Peace upon an honourable, & permanent footing; that this soon may happen is a sincere wish of Gentn Yr Most Obedt Hble Servt

Go: Washington

